

Exhibit 10.1




FOURTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT


This Fourth Amendment and Waiver to Amended and Restated Credit Agreement
(herein, the "Amendment") is entered into as of September 29, 2006 by and among
RC2 Brands, Inc. ("RC2 Brands"), RC2 South, Inc. ("RC2S"), Learning Curve
International, Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions
Worldwide Limited ("RCWL"; RC2 Brands, RC2S, LCI, TFY, and RCWL being referred
to herein collectively as the "Borrowers"), Harris N.A., as Administrative
Agent, and the Lenders party hereto.
 
PRELIMINARY STATEMENTS
 
A.           The Borrowers, the Lenders and the Administrative Agent entered
into an Amended and Restated Credit Agreement dated as of September 15, 2004 as
heretofore amended (the "Credit Agreement").  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
 
B.           The Borrowers have requested that the Lenders (i) permit the
Company to sell all of the issued and outstanding capital stock of RC2S along
with certain properties and assets of RC2 Brands used in connection with sports
die-cast products portion of RC2S' business (the "RC2S Sale"), (ii) release
Green's Racing Souvenirs, Inc., a subsidiary of RC2S ("Green's"), as a Guarantor
and (iii) waive Sections 8.1 and 8.11 of the Credit Agreement with respect to
the RC2S Sale, and the Lenders are willing to do so under the terms and
conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.                              WAIVERS.
 
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Lenders hereby waive Sections 8.1 and 8.11 of the Credit Agreement to
the extent necessary to allow the consummation of the RC2S Sale and the
Administrative Agent to release any Liens covering any Collateral sold in
connection with the RC2S Sale and deliver to RC2S or its designee appropriate
lien release documents (including, without limitation, Uniform Commercial Code
financing statement terminations and amendments).  The foregoing waivers are
limited to the matters expressly stated herein.  By accepting this Waiver, the
Borrowers acknowledge and confirm that they remain obligated to comply with the
terms of the Credit Agreement (including, without limitation, Sections 1.9, 8.1
and 8.11 thereof).
 

 
 

--------------------------------------------------------------------------------

 

SECTION 2.                                AMENDMENTS.
 
2.1.           Upon the effectiveness of this Amendment, Schedule 6.2 to the
Credit Agreement shall be amended and restated in its entirety to read as set
forth on Annex A attached hereto.
 
2.2           Upon the effectiveness of this Amendment, (a) RC2S shall cease to
be a Borrower under the Credit Agreement and Green's shall be released as a
Guarantor, (b) all references to RC2S and Green's in the Credit Agreement and
the other Loan Documents shall be deleted and (c) RC2S and Green's shall have no
rights or obligations under the Loan Documents.
 
SECTION 3.                               CONDITIONS PRECEDENT.
 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
3.1           The Borrowers and the Lenders shall have executed and delivered
this Amendment.
 
3.2           All conditions precedent to the RC2S Sale have been satisfied and
the Borrowers shall have provided to the Administrative Agent an executed copy
of the Purchase Agreement related thereto.
 
3.3           Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.
 
SECTION 4.                               REPRESENTATIONS.
 
4.1.           In order to induce the Lenders to execute and deliver this
Amendment, the Borrowers hereby represent to the Lenders that, as of the date
hereof, the representations and warranties set forth in Section 6 of the Credit
Agreement are and shall be and remain true and correct (except that the
representations contained in Section 6.5 shall be deemed to refer to the most
recent financial statements of the Company delivered to the Lenders) and the
Borrowers are in compliance with the terms and conditions of the Credit
Agreement and no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.
 
4.2.           Specifically with respect to the RC2S Sale, the Borrowers
represent to the Lenders that the RC2S Sale does not violate the $10,000,000
annual limitation set forth in Section 8.10(f) of the Credit Agreement for the
current fiscal year and does not violate the $25,000,000 aggregate limitation
set forth in Section 8.10(f) of the Credit Agreement for the period from and
after November 18, 2005.  Additionally, the Borrowers represent that pursuant to
the terms of Section 1.9(b)(i) of the Credit Agreement, no prepayment is
required in connection with the RC2S Sale.
 

 
2

--------------------------------------------------------------------------------

 

SECTION 5.                               MISCELLANEOUS.
 
5.1.           Except as specifically amended herein, the Credit Agreement shall
continue in full force and affect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
5.2.           This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.   This
Amendment shall be governed by the internal laws of the State of Illinois.
 
[SIGNATURE PAGES FOLLOW.]
 

 
3

--------------------------------------------------------------------------------

 

This Fourth Amendment and Waiver to Amended and Restated Credit Agreement is
entered into as of the date and year first above written.
 
 

 
RC2 BRANDS, INC.
RC2 SOUTH, INC.
LEARNING CURVE INTERNATIONAL, INC.
THE FIRST YEARS INC., a Massachusetts corporation
RACING CHAMPIONS WORLDWIDE LIMITED
         
 
By:
/s/  Curtis W. Stoelting       Name:  Curtis W. Stoelting       Title :   Chief
Executive Officer of RC2 Brands,       RC2S and LCI, President of TFY and
Director of RCWL  

 
 

 
4

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date and year first above written.
 

 
HARRIS N.A., in its individual capacity
and as Administrative Agent
         
 
By:
/s/  Patrick McDonnell       Name:  Patrick McDonnell       Title :  Managing
Director          

 

 
NATIONAL CITY BANK
         
 
By:
/s/  Jennifer L. Kofod
     
Its:  Senior Vice President
         

 

 
LASALLE BANK NATIONAL ASSOCIATION
         
 
By:
/s/ Michael F. Perry      
Its:  First Vice President
         

 

 
FIFTH THIRD BANK (CHICAGO), a Michigan Banking Corporation
         
 
By:
/s/ Kim Puszczewicz      
Its:  Vice President
         

 

 
THE NORTHERN TRUST COMPANY
         
 
By:
/s/ Kanika Agarwal      
Its:  Commercial Banking Officer
         

 

 
ASSOCIATED BANK, N.A.
         
 
By:
/s/ Daniel Holzhauer      
Its:  Vice President
         

 

 
CHARTER ONE BANK N.A.
         
 
By:
       
Its:  
         

 


 
5

--------------------------------------------------------------------------------

 
